Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Examiner fully considered the International Search Report for PCT/JP2017/003285 (“ISR”) where all claims were found to have Novelty, Inventive Step, and Industrial applicability. 
The claims found allowable below are commensurate in scope with those presented in the ISR.
Allowable Subject Matter
Claims 1-4 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1-4: Nothing in the best prior art of record teaches, suggests, or discloses: “wherein the illumination casing comprises a rib that is longer than a contact length of 10the tubular wall relative to the dial plate, and the dial plate comprises a rib receiving hole to which the rib is inserted.”
Hopersberger et al. US 2016/0209250 teaches a dial plate and illumination casing, the latter having a rib (Figs. 3-4: see 114 where rib is disposed thereon). However, Hopersberger does not teach the illumination casing with a tubular wall with a rib that is longer than a contact length of 10the tubular wall relative to the dial plate.
Tomaru US 20180022215 teaches ribs but fails to teach an indicator needle shaft hole; indeed, it does not teach an indicator at all.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see attached PTO-892 form for all relevant art considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875